DETAILED ACTION	
This Office Action is in response to the Applicants' communication filed on June 27, 2022, which amends the independent claims 1 and 8-9, amends the dependent claims 2 and 5-6, cancels the dependent claims 3-4 and 7, adds new dependent claims 10-14, and presents arguments, is hereby acknowledged. Claims 1-2, 5-6, and 8-14, are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on June 26, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 8-9 are hereby amended to add a new limitation “wherein the instruction image is overlaid with a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Stein, etc. (US 20160098839 A1) teaches that wherein the instruction image is overlaid with a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height (See Stein: Figs. 1-2, and [0008], “Positioning range error Z.sub.e of the “bottom edge” of lead vehicle 11 in the calculation of Z in equation (1) is illustrated by rays 35 and 35′. Rays 35 and 35′ project onto image plane 31 at respective image heights y and y′. Horizontal line 60 in image frame 40 is the projection of the horizon when road 20 is planar and horizontal. Horizontal line 60 is typically used as a reference for measuring images heights y and y′. Range error Z.sub.e is primarily caused by errors in locating the bottom edge 25 of lead vehicle 11, errors in locating the horizon 60 and deviations from the planar road assumption”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, etc. (US 20060287826 A1) in view of Ishihara, etc. (US 20170084081 A1), further in view of Stein, etc. (US 20160098839 A1).
Regarding claim 1, Shimizu teaches that a driving support device adapted to a vehicle equipped with a camera configured to capture an image covering a surrounding area of the vehicle viewed from a predetermined height (See Shimizu: Figs. 1-2, and [0366], "FIGS. 1 and 2 are diagrams showing a scheme of a vehicle parking assist device which is a first embodiment of the present invention. Like reference numerals are used, for simplicity, for designating like or equivalent portions through the drawings which will be referred to in the description of the preferred embodiments of the invention"; and [0217], “In the invention, the drive assist moves a plane of a predetermined shape, which represents a height of the vehicle, along the predictive traveling path curve”), comprising:
a memory storing one or more instructions (See Shimizu: Fig. 3, and [0375], “The DSP 20 receives an angle detect signal from the angle sensor 12 for detecting an angular displacement of the steering shaft 11 and a center position detect signal from the center position sensor 13. The DSP 20 carries out a parking assist process by use of programs and data stored in a program memory 27 and a data memory 28, both being connected to the bus 21. The storage memory 29, which is backed up by a battery, is capable of retaining the contents stored therein even when a power supply 35 of the parking assist ECU 6 is not turned on”); and
a processor configured to execute the one or more instructions to (See Shimizu: Fig. 3, and [0374], “FIG. 3 shows the innards of the parking assist ECU 6 shown in FIGS. 1 and 2. The parking assist ECU 6 contains a digital signal processor (DSP) for controlling the overall system of the device. The DSP 20 carries out controls and signal processing through a bus 21. A signal representing an image picked up by the camera unit 10, which is of the NTSC type, is input to an amplifier/filter circuit 22. Then, it is input to an analog to digital converter (ADC) 23. The ADC 23 converts a signal form of the image signal into a digital form. The digitized signal is stored into an amplifier/filter circuit 24. A video signal output from the amplifier/filter circuit 24 is also applied to a sync separation circuit 25 where a horizontal sync signal and a vertical sync signal are separated from the video signal. Those separated ones are input the DSP 20”):
acquire the captured image from the camera (See Shimizu: Figs. 1-2, and [0370], "An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. In the image picked up through the field 10a of the camera unit 10, an areal portion which is not clearly viewed by the driver or is a dead space as viewed from the driver is clearly viewed. The image assists the driver in parking the vehicle 1 into the parking zone 2 in an easy-to-understand manner, in cooperation with the predictive traveling path curve 5a and the white lines 5b”); and 
generate an instruction image based on the captured image (See Shimizu: Fig. 7, and [0385], “FIG. 7 shows a display containing a telop 44 showing an obstacle detection by the back sonar 17 or corner sensor 18, a telop 45 showing the parking end, and a telop 46 urging the driver to make a check by the eye. When the back sonar 17 or the corner sensor 18 detects an obstructive object located near the vehicle 1, a telop 43 of "obstacle" or "STOP", showing that an obstacle is present for a predetermined time, and urges the driver to turn his attention to the obstructive object. The obstructive object detected by the back sonar 17 or the corner sensor 18 could be contained in the backward image near the parking position 40. In this case, the driver sees the telop 44 and watches the backward image. If so done, he will readily recognize the obstructive object 47 by the eye. When the obstructive object 47 is detected, the color of the whole screen may be changed in place of the display of the telop 44 or in combination of the display of the telop 44, to call the driver's attention to the obstructive object”), wherein the instruction image is overlaid with a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height.
However, Shimizu fails to explicitly disclose that wherein the instruction image is overlaid with a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height.
However, Ishihara, etc. teaches that wherein the instruction image is overlaid with a reference line (See Ishihara: Figs. 5A-B and 15, and [0215], “The calculating unit 30 calculates the display area 80 that represents a rectangular formed in the two-dimensional space by the four reference lines LA (the straight lines L1 to L4). That is, the calculating unit identifies the two-dimensional coordinates of the four vertices of the display area 80. Then, the calculating unit 30 calculates the virtual area 75 that is present in the virtual three-dimensional space S in a corresponding manner to the display area 80 in the two-dimensional space (SEQ 136 and SEQ 138). Subsequently, the calculating unit 30 outputs the information indicating the three-dimensional position of the virtual area 75 to the projecting unit 34A (SEQ 140)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shimizu to have wherein the instruction image is overlaid with a reference line as taught by Ishihara in order to ensure easily moving a two-dimensional original image in a preview image and easily confirm the changes in a reflection position of the virtual light source placed in the virtual three-dimensional space, and also adjust the resolution of the two-dimensional original image, thus maintains the sense of perspective indicated in the background image (See Ishihara: Fig. 2, and [0176], “In this way, the user can easily move the two-dimensional original image 77 that is included in a preview image, and thus can easily confirm the changes in the reflection position of the virtual light source K placed in the virtual three-dimensional space S”). Shimizu teaches a method and a vehicle drive assist device that may generate the image in the front of the vehicle and overlay the driving guidance information on the traveling path; while Ishihara teaches a system and method that may set four straight line in the background image as reference lines in order to provide the driver a sense of perspective in the background image and to calculate the virtual area in the virtual 3D space. Therefore, it is obvious to one of ordinary skill in the art to modify Shimizu by Ishihara to add reference lines in the vehicle peripheral image to provide the driver a sense of perspective in the background image. The motivation to modify Shimizu by Ishihara is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Shimizu, modified by Ishihara, fails to explicitly disclose that a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height.
However, Stein teaches that a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height (See Stein: Figs. 1-2, and [0008], “Positioning range error Z.sub.e of the “bottom edge” of lead vehicle 11 in the calculation of Z in equation (1) is illustrated by rays 35 and 35′. Rays 35 and 35′ project onto image plane 31 at respective image heights y and y′. Horizontal line 60 in image frame 40 is the projection of the horizon when road 20 is planar and horizontal. Horizontal line 60 is typically used as a reference for measuring images heights y and y′. Range error Z.sub.e is primarily caused by errors in locating the bottom edge 25 of lead vehicle 11, errors in locating the horizon 60 and deviations from the planar road assumption”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shimizu to have a reference line which is drawn horizontally at a horizontal reference position corresponding to the predetermined height as taught by Stein in order to improve the range measurement by reducing error in the range estimation due to changes in the pitch angle of the camera (See Stein: Fig. 1, and [0032], “The present disclosure is of a system and method of processing image frames of an obstacle as viewed in real time from a camera mounted in a vehicle. Specifically, the system and method processes images of the obstacle to obtain an obstacle dimension, typically an actual width of the obstacle which does not vary in time. The range to the object in each frame is then computed using the instantaneous measured image width (in pixels) in the frame and the smoothed physical width of the object (e.g. in meters). A smoothed width of the obstacle is preferably determined recursively over a number of frames using, for example, a Kalman filter. The range to the obstacle is then determined by comparing the instantaneous measured width in each frame to the smoothed width of the obstacle. Various embodiments of the present invention optionally include other refinements which improve the range measurement, particularly by reducing error in the range estimation due to changes in the pitch angle of the camera, e.g. slope of road surface 20, and multiple methods of locating the horizon position from frame to frame”). Shimizu teaches a method and a vehicle drive assist device that may generate the image in the front of the vehicle and overlay the driving guidance information on the traveling path; while Stein teaches a system and method that may detect horizontal edge to sub-pixel accuracy by identifying an edge of shadow of the object on road surface from sun or from self-illumination with a horizontal line as a reference line to measure images heights. Therefore, it is obvious to one of ordinary skill in the art to modify Shimizu by Stein to have a horizontal line as a reference line to measure heights. The motivation to modify Shimizu by Stein is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the driving support device according to claim 1, wherein the camera is attached to an uppermost position of the vehicle in a rear side of the vehicle so as to capture a backward view from the vehicle (See Shimizu: Fig. 26, and [0423], “A scene of a backward area of the vehicle 101 when the vehicle 101 backs is picked up by a camera unit 110. The camera unit 110 is installed at the rear part of the vehicle 101 so that its field 110a is directed to the road 102 when the vehicle 101 moves backward. Corner sensors 111, 112, 113 and 114 are provided around the vehicle 101, for example, at the four corners of the vehicle. Those sensors serve as obstacle sensors for detecting obstructive objects at the corners of the vehicle by using a ultrasonic wave”).
Regarding claim 5, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Ishihara teaches that the driving support device according to claim 1, wherein when an inclination of the vehicle on a ground is above a predetermined inclination, the processor is further configured to generate the instruction image precluding the reference line (See Ishihara: Fig. 17, and [0248], “When movement end information is received (Yes at Step S332), the system control proceeds to Step S334. At Step S334, the display control unit 34 cancels the auxiliary lines AL drawn at Step S320 and cancels the permeation rate adjusted at Step S322 (Step S334). That is, at Step S334, the display control unit 34 removes the drawing of the auxiliary lines AL from the background image 74. Moreover, at Step S334, the display control unit 34 resets the permeation rate of the two-dimensional original image 77 to the permeation rate prior to the adjustment at Step S322”).
Regarding claim 6, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the driving support device according to claim 1, wherein the instruction image is overlaid with a pair of traveling prediction lines extended by a predetermined distance backwardly along opposite sides of the vehicle in the captured image and virtual vertical plane, defined by the reference line and vertical lines drawn upwardly from distal ends at the pair of traveling prediction lines (See Shimizu: Fig. 44, and [0464], "FIG. 44 is a diagram roughly showing a display of a parking assist image in the 13th embodiment of the invention. In the 13th embodiment, guide lines 341 and 342, and distance lines 341, 342 and 345 are displayed in the backward area image picked by the camera unit 310 so as to provide an easy recognition of distance when an obstructive object, e.g., a parking stopper, is present. The guide lines 341 and 342 are rectilinear lines extending backward from both sides of the vehicle 301, and the distance lines 343 to 345 are lines for indicating distances from the rear end of the vehicle. A width of a space between the guide lines 341 and 342 corresponds to the width of the vehicle. Therefore, if those lines guide lines are parallel to the white lines 303 demarcating the parking space, all the driver has to do is to merely move back the vehicle straightly along the guide lines 341 and 342. Thus, the display of the FIG. 44 image makes it easy for the driver to easily grasp a rough distance to the obstructive object 340 when moving back the vehicle, and hence he easily sets the stop position”).
Regarding claim 8, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Shimizu, Ishihara, and Stein teach that a driving support method of a driving support device adapted to a vehicle equipped with a camera configured to capture an image covering a surrounding area of the vehicle viewed from a predetermined height (See Shimizu: Figs. 1-2, and [0366], "FIGS. 1 and 2 are diagrams showing a scheme of a vehicle parking assist device which is a first embodiment of the present invention. Like reference numerals are used, for simplicity, for designating like or equivalent portions through the drawings which will be referred to in the description of the preferred embodiments of the invention"; and [0217], “In the invention, the drive assist moves a plane of a predetermined shape, which represents a height of the vehicle, along the predictive traveling path curve”), comprising: 
acquiring the captured image from the camera (See Shimizu: Figs. 1-2, and [0370], "An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. In the image picked up through the field 10a of the camera unit 10, an areal portion which is not clearly viewed by the driver or is a dead space as viewed from the driver is clearly viewed. The image assists the driver in parking the vehicle 1 into the parking zone 2 in an easy-to-understand manner, in cooperation with the predictive traveling path curve 5a and the white lines 5b”); and 
generating an instruction image based on the captured image (See Shimizu: Fig. 7, and [0385], “FIG. 7 shows a display containing a telop 44 showing an obstacle detection by the back sonar 17 or corner sensor 18, a telop 45 showing the parking end, and a telop 46 urging the driver to make a check by the eye. When the back sonar 17 or the corner sensor 18 detects an obstructive object located near the vehicle 1, a telop 43 of "obstacle" or "STOP", showing that an obstacle is present for a predetermined time, and urges the driver to turn his attention to the obstructive object. The obstructive object detected by the back sonar 17 or the corner sensor 18 could be contained in the backward image near the parking position 40. In this case, the driver sees the telop 44 and watches the backward image. If so done, he will readily recognize the obstructive object 47 by the eye. When the obstructive object 47 is detected, the color of the whole screen may be changed in place of the display of the telop 44 or in combination of the display of the telop 44, to call the driver's attention to the obstructive object”, wherein the instruction image is overlaid with a reference line (See Ishihara: Figs. 5A-B and 15, and [0215], “The calculating unit 30 calculates the display area 80 that represents a rectangular formed in the two-dimensional space by the four reference lines LA (the straight lines L1 to L4). That is, the calculating unit identifies the two-dimensional coordinates of the four vertices of the display area 80. Then, the calculating unit 30 calculates the virtual area 75 that is present in the virtual three-dimensional space S in a corresponding manner to the display area 80 in the two-dimensional space (SEQ 136 and SEQ 138). Subsequently, the calculating unit 30 outputs the information indicating the three-dimensional position of the virtual area 75 to the projecting unit 34A (SEQ 140)”) which is drawn horizontally at a horizontal reference position corresponding to the predetermined height (See Stein: Figs. 1-2, and [0008], “Positioning range error Z.sub.e of the “bottom edge” of lead vehicle 11 in the calculation of Z in equation (1) is illustrated by rays 35 and 35′. Rays 35 and 35′ project onto image plane 31 at respective image heights y and y′. Horizontal line 60 in image frame 40 is the projection of the horizon when road 20 is planar and horizontal. Horizontal line 60 is typically used as a reference for measuring images heights y and y′. Range error Z.sub.e is primarily caused by errors in locating the bottom edge 25 of lead vehicle 11, errors in locating the horizon 60 and deviations from the planar road assumption”).
Regarding claim 9, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Shimizu, Ishihara, and Stein teach that the non-transitory computer-readable storage medium having a stored program causing a computer to implement a driving support method of a driving support device adapted to a vehicle equipped with a camera configured to capture an image covering a surrounding area of the vehicle viewed from a predetermined height (See Shimizu: Figs. 1-2, and [0366], "FIGS. 1 and 2 are diagrams showing a scheme of a vehicle parking assist device which is a first embodiment of the present invention. Like reference numerals are used, for simplicity, for designating like or equivalent portions through the drawings which will be referred to in the description of the preferred embodiments of the invention"; and [0217], “In the invention, the drive assist moves a plane of a predetermined shape, which represents a height of the vehicle, along the predictive traveling path curve”), comprising:
acquiring the captured image from the camera (See Shimizu: Figs. 1-2, and [0370], "An image picked by a camera unit 10 attached to the rear part of the vehicle 1 is also displayed on the screen of the information display device 4, in addition to the predictive traveling path curve 5a and the white lines 5b generated by the parking assist ECU 6. In the image picked up through the field 10a of the camera unit 10, an areal portion which is not clearly viewed by the driver or is a dead space as viewed from the driver is clearly viewed. The image assists the driver in parking the vehicle 1 into the parking zone 2 in an easy-to-understand manner, in cooperation with the predictive traveling path curve 5a and the white lines 5b”); and 
generating an instruction image based on the captured image (See Shimizu: Fig. 7, and [0385], “FIG. 7 shows a display containing a telop 44 showing an obstacle detection by the back sonar 17 or corner sensor 18, a telop 45 showing the parking end, and a telop 46 urging the driver to make a check by the eye. When the back sonar 17 or the corner sensor 18 detects an obstructive object located near the vehicle 1, a telop 43 of "obstacle" or "STOP", showing that an obstacle is present for a predetermined time, and urges the driver to turn his attention to the obstructive object. The obstructive object detected by the back sonar 17 or the corner sensor 18 could be contained in the backward image near the parking position 40. In this case, the driver sees the telop 44 and watches the backward image. If so done, he will readily recognize the obstructive object 47 by the eye. When the obstructive object 47 is detected, the color of the whole screen may be changed in place of the display of the telop 44 or in combination of the display of the telop 44, to call the driver's attention to the obstructive object”, wherein the instruction image is overlaid with a reference line (See Ishihara: Figs. 5A-B and 15, and [0215], “The calculating unit 30 calculates the display area 80 that represents a rectangular formed in the two-dimensional space by the four reference lines LA (the straight lines L1 to L4). That is, the calculating unit identifies the two-dimensional coordinates of the four vertices of the display area 80. Then, the calculating unit 30 calculates the virtual area 75 that is present in the virtual three-dimensional space S in a corresponding manner to the display area 80 in the two-dimensional space (SEQ 136 and SEQ 138). Subsequently, the calculating unit 30 outputs the information indicating the three-dimensional position of the virtual area 75 to the projecting unit 34A (SEQ 140)”) which is drawn horizontally at a horizontal reference position corresponding to the predetermined height (See Stein: Figs. 1-2, and [0008], “Positioning range error Z.sub.e of the “bottom edge” of lead vehicle 11 in the calculation of Z in equation (1) is illustrated by rays 35 and 35′. Rays 35 and 35′ project onto image plane 31 at respective image heights y and y′. Horizontal line 60 in image frame 40 is the projection of the horizon when road 20 is planar and horizontal. Horizontal line 60 is typically used as a reference for measuring images heights y and y′. Range error Z.sub.e is primarily caused by errors in locating the bottom edge 25 of lead vehicle 11, errors in locating the horizon 60 and deviations from the planar road assumption”).
Regarding claim 10, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the driving support device according to claim 1, wherein the camera has a fisheye lens to produce a fisheye image, which is transformed via distortion correction to the captured image of the imaging device (See Shimizu: Fig. 25, and [0420], "FIG. 25 shows a display containing a display frame 87 of a back mirror. From the display, the driver can easily understand a back image when the back image is displayed. The back image displayed within the display frame 87 is corrected to have a field angle of the back mirror, by a correction image processing of cutting, enlarging/reducing, whereby the display is transformed into a display fit to the driver's feeling of the image on the back mirror. In particular when a wide angle camera is used, this correction is needed since the driver hardly grasps the sense of distance because of the image distortion”).
Regarding claim 11, Shimizu, Ishihara, and Stein teach all the features with respect to claim 1 as outlined above. Further, Stein teaches that the driving support method according to claim 1, wherein the processor is further configured to generate the instruction image by correcting the captured image such that the reference line drawn at a position equivalent to an uppermost portion of the vehicle matches the horizontal reference position of the captured image based on an inclination of the imaging device relative to a horizontal plane which is acquired from an angle sensor (See Stein: Figs. 5-6, and [0056], " The horizon 60 estimates from different calculations can be combined using least squares. Horizon estimate y.sub.0 is calculated from the initial calibration, y.sub.p is calculated from tracking lane marking of the road and determining the vanishing point, y.sub.m is calculated from the relative motion of image points on the road 20, d.sub.y denotes the interframe pitch change and y.sub.−1 is a calculation based on pitch angle measurement or estimation. Horizon (y) is preferably calculated to minimize the error (E) as follows”).
Regarding claim 12, Shimizu, Ishihara, and Stein teach all the features with respect to claim 8 as outlined above. Further, Shimizu teaches that the driving support method according to claim 8, wherein the camera has a fisheye lens to produce a fisheye image, which is transformed via distortion correction to the captured image of the imaging device (See Shimizu: Fig. 25, and [0420], "FIG. 25 shows a display containing a display frame 87 of a back mirror. From the display, the driver can easily understand a back image when the back image is displayed. The back image displayed within the display frame 87 is corrected to have a field angle of the back mirror, by a correction image processing of cutting, enlarging/reducing, whereby the display is transformed into a display fit to the driver's feeling of the image on the back mirror. In particular when a wide angle camera is used, this correction is needed since the driver hardly grasps the sense of distance because of the image distortion”).
Regarding claim 13, Shimizu, Ishihara, and Stein teach all the features with respect to claim 8 as outlined above. Further, Stein teaches that the driving support method according to claim 8, wherein the instruction image is generated by correcting the captured image such that the reference line drawn at a position equivalent to an uppermost portion of the vehicle matches the horizontal reference position of the captured image based on an inclination of the imaging device relative to a horizontal plane which is acquired from an angle sensor (See Stein: Figs. 5-6, and [0056], " The horizon 60 estimates from different calculations can be combined using least squares. Horizon estimate y.sub.0 is calculated from the initial calibration, y.sub.p is calculated from tracking lane marking of the road and determining the vanishing point, y.sub.m is calculated from the relative motion of image points on the road 20, d.sub.y denotes the interframe pitch change and y.sub.−1 is a calculation based on pitch angle measurement or estimation. Horizon (y) is preferably calculated to minimize the error (E) as follows”).
Regarding claim 14, Shimizu, Ishihara, and Stein teach all the features with respect to claim 8 as outlined above. Further, Stein teaches that the driving support method according to claim 8, wherein the instruction image is overlaid with a pair of traveling prediction lines extended by a predetermined distance backwardly along opposite sides of the vehicle in the captured image and a virtual vertical plane defined by the reference line and vertical lines drawn upwardly from distal ends at the pair of traveling prediction lines (See Stein: Figs. 2-5, and [0058], " It should be noted that not only the width of the lead vehicle 11 remains constant over time but also other dimensions such as height or distances between various pairs of horizontal edges such as roof edge 54, the bottom of the rear window 53 the top of the bumper 52 or bottom of bumper 51. Then we can estimate the lead vehicle 11 smoothed selected vertical feature H.sub.v, which remains constant over time, preferably using the Kalman filter to process the non-linear data and reduce influences of noise in the frames 40. It is also possible to use more then one smoothed constant dimension of the lead vehicle 11, such as its width, height etc., to refine the estimation of range Z to said lead vehicle 11”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612